DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one motor operably connected to one or more of the plurality of grasper claws” in claims 5, 20, and 29 must be shown or the feature(s) canceled from the claim(s). Specifically, claims 5, 20, and 29 encompass an embodiment of the invention where a single motor is attached to a plurality of grasper claws, which is not depicted in the figures or otherwise described in Applicant’s disclosure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-17, 19-26, and 28-30 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
In claim 1, the structural cooperative relationship between the “chassis” and the “plurality of grasper claws”. Specifically, it is unclear if the grasper claws are required to be structurally connected in any way to the chassis, or whether claim 1 encompasses embodiments where the grasper claws are discrete and disconnected from the chassis (e.g., a pair of pliers held by a user). Dependent claims 2-3 and 5-13 fail to cure the deficiency.
In claim 14, the structural cooperative relationship between the “at least two grasper target rods” and the ”two pairs of grasper claws”. Specifically, it is unclear if the grasper claws are required to be structurally connected in any way to the grasper target rods, or whether claim 1 encompasses embodiments where the grasper claws are discrete and disconnected from the grasper target rods. Dependent claims 15-17 and 19-21 fail to cure the deficiency. 
In claim 22, the structural cooperative relationship between the “chassis” and the “plurality of pairs of grasper claws”. Specifically, it is unclear if the grasper claws are required to be structurally connected in any way to the chassis, or whether claim 22 encompasses embodiments where the grasper claws are discrete and disconnected from the chassis (e.g., a pair of pliers held by a user). Dependent claims 23-26 and 28-30 fail to cure the deficiency.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Specifically, claim 30 recites “wherein one grasper claw of each pair of grasper claws has a thinner gear than the other grasper claw of the pair, and the thinner gear is at most half a thickness of a thicker gear of the pair of grasper claws” which lacks proper antecedent basis. For examination purposes, Examiner is interpreting claim 30 to depend from claim 24, which provides antecedent basis for the grasper claws having gears, in order to promote compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 12-13, 22-23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberwine (US 3,193,213 A).
Regarding claim 1, Eberwine discloses an apparatus (col. 1, line 9, regarding an inter-vehicle attaching means), comprising: 
a chassis (space vehicle 10; fig. 4); 
an interface plate integrally formed with or operably connected to the chassis (lower surface of space vehicle 10, as shown in fig. 4), the interface plate comprising a plurality of grasper target rods (arm members 16; figs. 1-3); and 
a plurality of grasper claws (coupler units 12A-12C; figs. 1 and 4) configured to connect to or disconnect from respective grasper target rods of another apparatus (col. 3, lines 14-22, regarding coupling of a pair of opposed coupler units 12 and 13 is automatically accomplished by forcing the camming surfaces 26 and 27 of coupler unit 12 against the corresponding camming surfaces of coupler unit 13, causing finger members 17 and 18, 28 and 29, respectively, to pivot inwardly from their normally open positions, causing corresponding projecting fingertip portions 31 and 32, 33 and 34, respectively, to nest in corresponding recesses such as recess 36; as shown in figs. 1-3).

Regarding claim 6, Eberwine discloses the invention in claim 1, and further discloses wherein the interface plate (lower surface of space vehicle 10) further comprises a plurality of alignment guides configured to assist with aligning the apparatus when the apparatus is interconnected with the other apparatus (col. 2, lines 58-64, regarding the acute angular configuration of the pivoted finger members 17 and 8 of each paired coupler unit 2 and 3, as is best seen from figs. 1 and 2, guide and align each other and the space vehicles 10 and 11 to which they are attached, during the docking operation, and thus compensate for any initial misalignment).

Regarding claim 7, Eberwine discloses the invention in claim 1, and further discloses wherein the apparatus comprises two pairs of grasper claws (12) on opposite sides of the apparatus (as shown in figs. 4 and 6).

Regarding claim 12, Eberwine discloses the invention in claim 1, and further discloses wherein each grasper claw of the plurality of grasper claws (12) comprises a notch (projecting tip portions 31, 32) configured to engage with a respective grasper target rod of the other apparatus (see again col. 3, lines 14-22).

Regarding claim 13, Eberwine discloses the invention in claim 1, and further discloses wherein the interface plate comprises two grasper target rods (16), and each grasper target rod is on an opposite side of the interface plate (as shown in figs. 4 and 6).

Regarding claim 22, Eberwine discloses a grasp mechanism (col. 1, line 9, regarding an inter-vehicle attaching means), comprising: 
a chassis (space vehicle 10; fig. 4); 
an interface plate integrally formed with or operably connected to the chassis (lower surface of space vehicle 10, as shown in fig. 4), the interface plate comprising a plurality of grasper target rods (arm members 16; figs. 1-3); and 
a plurality of pairs of grasper claws (coupler units 12A-12C; figs. 1 and 4) configured to connect to or disconnect from respective grasper target rods of another grasp mechanism (col. 3, lines 14-22, regarding coupling of a pair of opposed coupler units 12 and 13 is automatically accomplished by forcing the camming surfaces 26 and 27 of coupler unit 12 against the corresponding camming surfaces of coupler unit 13, causing finger members 17 and 18, 28 and 29, respectively, to pivot inwardly from their normally open positions, causing corresponding projecting fingertip portions 31 and 32, 33 and 34, respectively, to nest in corresponding recesses such as recess 36; as shown in figs. 1-3).

Regarding claim 23, Eberwine discloses the invention in claim 22, and further discloses wherein each grasper target rod of the pair of grasper target rods (16) is located on an opposite side of the interface plate (as shown in figs. 4 and 6).

Regarding claim 28, Eberwine discloses the invention in claim 22, and further discloses wherein the interface plate (lower surface of space vehicle 10) further comprises a plurality of alignment guides configured to assist with aligning the apparatus when the apparatus is interconnected with the other apparatus (col. 2, lines 58-64, regarding the acute angular configuration of the pivoted finger members 17 and 8 of each paired coupler unit 2 and 3, as is best seen from figs. 1 and 2, guide and align each other and the space vehicles 10 and 11 to which they are attached, during the docking operation, and thus compensate for any initial misalignment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eberwine (US 3,193,213 A) in view of Rivas Sánchez (US 2019/0322394 A1), hereinafter Rivas.
Regarding claims 2 and 25, Eberwine discloses the invention in claims 1 and 22, but does not appear to specifically disclose wherein the chassis comprises a plurality of holes to reduce chassis weight, provide vias for wiring, or both.
However, Rivas is in the field of satellite connecting components (abstract) and teaches wherein the chassis comprises a plurality of holes to reduce chassis weight, provide vias for wiring, or both (para. [0032], the clamps 2, 2′ may comprise an area with grid-like holes which also allows the weight of the assembly to be lightened; fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Eberwine such that the chassis comprises a plurality of holes to reduce chassis weight, provide vias for wiring, or both as taught by Rivas in order to reduce the weight of the chassis to allow more efficient launch of the apparatus (see Rivas, para. [0032]).

Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eberwine (US 3,193,213 A).
Regarding claims 3 and 26, Eberwine discloses the invention in claims 1 and 22, but does not appear to specifically disclose wherein the chassis comprises a box shape.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the chassis comprises a box shape, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. The purpose would be to ensure that the chassis is shaped correctly to fit the payload.

Claims 5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Eberwine (US 3,193,213 A) in view of Parma (US 4,858,979 A).
Regarding claims 5 and 29, Eberwine discloses the invention in claims 1 and 22, but does not appear to specifically disclose the invention further comprising: at least one motor operably connected to one or more of the plurality of grasper claws by respective shafts, the at least one motor configured to connect the apparatus to and disconnect the apparatus from the other apparatus by moving the plurality of grasper claws.
However, Parma teaches at least one motor (reversible motor 17; fig. 2) operably connected to one or more of the plurality of grasper claws (radiating arms 81-84; fig. 2) by respective shafts (inner and outer drive shafts 56, 59; fig. 2), the at least one motor (17) configured to connect the apparatus to and disconnect the apparatus from the other apparatus by moving the plurality of grasper claws (see col. 5, lines 11-16; as shown in figs. 1-2 and 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Eberwine to include at least one motor operably connected to one or more of the plurality of grasper claws by respective shafts, the at least one motor configured to connect the apparatus to and disconnect the apparatus from the other apparatus by moving the plurality of grasper claws as taught by Parma in order to properly control the grasper claws during operation (see Parma, col. 5, lines 11-16).
	
Allowable Subject Matter
Claims 4, 18, and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 and 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 8-11, 24, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647